UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: January 1, 2010 – March 31, 2010 Item 1.Schedule of Investments. AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS MARCH 31, 2010 (unaudited) Shares Security Description Value Common Stock - 74.9% Communications - 0.1% News Corp., Class A Consumer Discretionary - 19.8% Alberto-Culver Co. Apollo Group, Inc., Class A (a) Bridgepoint Education, Inc. (a) Career Education Corp. (a) Comcast Corp., Class A Costco Wholesale Corp. CVS Caremark Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) D.R. Horton, Inc. Ecolab, Inc. Education Management Corp. (a) FirstService Corp. (a) Gruma SAB de CV, ADR (a) Home Depot, Inc. H&R Block, Inc. Interpublic Group of Cos., Inc. (a) ITT Educational Services, Inc. (a) Lincoln Educational Services Corp. (a) Lowe's Cos., Inc. McDonald's Corp. NIKE, Inc., Class B Sally Beauty Holdings, Inc. (a) Tesco PLC, ADR The Andersons, Inc. Time Warner Cable, Inc. Time Warner, Inc. Unilever NV Universal Technical Institute, Inc. (a) Value Line, Inc. Wal-Mart Stores, Inc. Weight Watchers International, Inc. Yum! Brands, Inc. Consumer Staples - 18.6% Alliance One International, Inc. (a) Altria Group, Inc. British American Tobacco PLC, ADR Columbia Sportswear Co. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Helen of Troy, Ltd. (a) Kraft Foods, Inc. Manpower, Inc. National Beverage Corp.(a) Nestle SA, ADR Paychex, Inc. Philip Morris International, Inc. Ralcorp Holdings, Inc. (a) Safeway, Inc. The Coca-Cola Co. The Kroger Co. The Western Union Co. Energy - 3.7% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Gazprom Neft JSC, ADR Lukoil OAO, ADR PetroChina Co., Ltd., ADR Petroleo Brasileiro SA, ADR Surgutneftegaz, ADR Valero Energy Corp. Willbros Group, Inc. (a) Financials - 8.1% American Express Co. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Citigroup, Inc. Marsh & McLennan Cos., Inc. The Bank of New York Mellon Corp. The Student Loan Corp. The Travelers Cos., Inc. Unum Group Waddell & Reed Financial, Inc. Washington Federal, Inc. Health Care - 10.5% Alkermes, Inc. (a) Amgen, Inc. (a) BioScrip, Inc. (a) Coventry Health Care, Inc. (a) Express Scripts, Inc. (a) GlaxoSmithKline PLC, ADR Johnson & Johnson LifePoint Hospitals, Inc. (a) Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. (a) Zimmer Holdings, Inc. (a) Industrials - 3.1% AGCO Corp. (a) Blount International, Inc. (a) CF Industries Holdings, Inc. General Electric Co. Granite Construction, Inc. Illinois Tool Works, Inc. POSCO, ADR Potash Corp. of Saskatchewan, Inc. Textainer Group Holdings, Ltd. The Boeing Co. The Mosaic Co. United Parcel Service, Inc., Class B Information Technology - 2.6% Automatic Data Processing, Inc. Dell, Inc. (a) Microsoft Corp. MoneyGram International, Inc. (a) Verisk Analytics, Inc., Class A (a) Materials - 3.8% Alcoa, Inc. E.I. du Pont de Nemours & Co. Plum Creek Timber Co., Inc., REIT Precision Castparts Corp. The Dow Chemical Co. Vale SA, ADR Telecommunications - 4.6% AT&T, Inc. SK Telecom Co., Ltd., ADR Telecom Corp. of New Zealand, Ltd., ADR Telefonos de Mexico SAB de CV, ADR Tele Norte Leste Participacoes SA, ADR Telmex Internacional SAB de CV, ADR Verizon Communications, Inc. Total Common Stock (Cost $72,045,181) Non-Convertible Preferred Stock - 0.5% Utilities - 0.5% Rate AEP Texas Central Co. % Connecticut Light & Power Co., Series 1947 Connecticut Light & Power Co., Series 1947 Connecticut Light & Power Co., Series 1949 FirstService Corp. Great Plains Energy, Inc. Hawaiian Electric Co., Inc., Series C Indianapolis Power & Light Co. 78 MidAmerican Energy Co. 80 MidAmerican Energy Co. NSTAR Electric Co. Pacific Enterprises Peco Energy Co., Series A Westar Energy, Inc. Total Non-Convertible Preferred Stock (Cost $421,559) Principal Rate Maturity Asset Backed Obligations - 0.0% Scotia Pacific Co., LLC, Series B (b) (d) (Cost $1,944) 07/20/28 - Corporate Bonds - 20.5% Consumer Discretionary - 0.3% Time Warner, Inc. 05/01/12 Consumer Staples - 5.7% American Stores Co. 05/01/17 Dr. Pepper Snapple Group, Inc. 05/01/13 General Mills, Inc. 02/15/17 Kraft Foods, Inc. 11/01/11 Smithfield Foods, Inc., Series B 05/15/13 SUPERVALU, Inc. 11/15/14 SUPERVALU, Inc. 05/01/16 Tyson Foods, Inc. 10/01/11 Energy - 2.6% Chesapeake Energy Corp 01/15/16 Constellation Energy Group, Inc. 06/15/15 El Paso Corp. (d) 02/15/27 El Paso Performance-Linked Trust (e) 07/15/11 Financials - 2.9% American Express Credit Corp., Series C 08/20/13 FINOVA Group, Inc. (b) 11/15/09 Hartford Financial Services Group, Inc. 10/15/11 Hartford Financial Services Group, Inc. 10/15/16 Hartford Financial Services Group, Inc. 03/15/18 Health Care - 1.4% Health Management Associates, Inc. 04/15/16 UnitedHealth Group, Inc. 03/15/15 WellPoint, Inc. 12/15/14 WellPoint, Inc. 01/15/16 Industrials - 5.1% Church & Dwight Co., Inc. 12/15/12 General Electric Capital Corp. Series MTN 09/15/17 Johnson Controls, Inc. 01/15/11 Johnson Controls, Inc. 09/15/13 Waste Management, Inc. 08/01/10 Waste Management, Inc. 03/15/11 Waste Management, Inc. 11/15/12 Materials - 1.9% The Dow Chemical Co. 05/15/18 Weyerhaeuser Co. 03/15/12 Weyerhaeuser Co. 10/01/21 Weyerhaeuser Co. 03/15/25 Utilities - 0.6% Energy Future Holdings Corp. 10/15/19 Energy Future Intermediate Holding Co., LLC 10/15/19 Nevada Power Co., Series L 01/15/15 Total Corporate Bonds (Cost $19,856,588) Foreign Municipal Bonds - 1.0% (c) Ontario Hydro Generic Residual Strip (Canada), Series OC20 10/1/2020 Ontario Hydro Generic Residual Strip (Canada) 5.47-5.65 11/27/2020 Ontario Hydro Generic Residual Strip (Canada) 10/15/2021 Ontario Hydro Generic Residual Strip (Canada) 8/18/2022 Total Foreign Municipal Bonds (Cost $767,918) Municipal Bonds - 0.2% California State Refunding Bonds (Cost $188,321) 3/1/2018 Shares Money Market Fund - 0.0% 31 Schwab Government Money Fund 0.01%(f) (Cost $31) 31 Total Investments - 97.1%(Cost $93,281,542)* Cash - 2.2% Other Assets & Liabilities, Net - 0.7% NET ASSETS - 100.0% ADRAmerican Depositary Receipt. MTNMedium Term Note. PLCPublic Limited Company. REITReal Estate Investment Trust. (a)Non-income producing security. (b)Security is currently in default on scheduled principal or interest payments. (c)Zero coupon bond.Interest rate presented is yield to maturity. (d)Security fair valued in accordance with procedures adopted by the Board of Trustees.At the period end, the value of these securities amounted to $167,200 or 0.2% of net assets. (e) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $1,321,149 or 1.2% of net assets. (f)Represents 7-day effective yield as of March 31, 2010. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $18,898,536 Gross Unrealized Depreciation Net Unrealized Appreciation The Fund has a three-tier fair value hierarchy.The basis of the tiers is dependent upon the various "inputs"used to determine the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stock Communications $- $- Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Preferred Stock - Utilities - - Asset Backed Obligations - Corporate Bonds - Foreign Municpal Bonds - - Municipal Bonds - - Money Market Fund - 31 - 31 TOTAL The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Preferred Stock Asset Backed Obligations Corporate Bonds Total Balance as of 06/30/09 $- Accrued Accretion / (Amortization) - Realized Gain (Loss) - Change in Unrealized Appreciation / (Depreciation) Net Purchase / (Sales) - Transfers In / (Out) - Balance as of 03/31/10 $- $- Net Change in Unrealized Appreciation (Depreciation) from Investments held as of 03/31/10 $- THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTSAND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. DFDENT PREMIER GROWTH FUND SCHEDULE OF INVESTMENTS MARCH 31, 2010 (Unaudited) Shares Security Description Value Common Stock - 100.1% Agriculture - 1.2% Monsanto Co. Business Services - 11.1% Expeditors International of Washington, Inc. Healthcare Services Group, Inc. Iron Mountain, Inc. Stericycle, Inc. (a) Computer Software - 4.7% ANSYS, Inc. (a) Data Networking - 1.9% Cisco Systems, Inc. (a) Distribution and Industrial Supplies - 7.5% Fastenal Co. Educational Services - 0.4% American Public Education, Inc. (a) Electronics - 3.3% Intel Corp. Trimble Navigation, Ltd. (a) Energy Services - 6.8% Core Laboratories NV Schlumberger, Ltd. Smith International, Inc. Energy Sources - 6.2% Apache Corp. Ultra Petroleum Corp. (a) Financial Services - 6.4% T. Rowe Price Group, Inc. Visa, Inc., Class A Industrial Applications - 8.4% Actuant Corp., Class A II-VI, Inc. (a) Roper Industries, Inc. Infrastructure - 8.2% Chicago Bridge & Iron Co. NV Jacobs Engineering Group, Inc. (a) Insurance - 2.7% Markel Corp. (a) Life Sciences - 12.1% Covance, Inc. (a) IDEXX Laboratories, Inc. (a) Techne Corp. Medical Products - 6.4% ResMed, Inc. (a) Stryker Corp. Metal Mining - 1.4% Rio Tinto, PLC, ADR Pharmaceuticals - 4.7% Alcon, Inc. Wireless Telecommunication Services - 6.7% American Tower Corp., Class A (a) QUALCOMM, Inc. Total Common Stock (Cost $125,992,178) Total Investments - 100.1% (Cost $125,992,178)* Other Assets and Liabilities, Net - (0.1)% Total Net Assets - 100.0% ADRAmerican Depositary Receipt PLCPublic Limited Company (a) Non-income producing security. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) The Fund has a three-tier fair value hierarchy.The basis of the tiers is dependent upon the various "inputs" used to determine the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2010: Valuation Inputs Investments in Securities Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTSAND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. GOLDEN LARGE CAP CORE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2010 (unaudited) Shares Security Description Value Common Stock - 99.0% Consumer Discretionary - 13.2% Home Depot, Inc. McDonald's Corp. NIKE, Inc., Class B Ross Stores, Inc. The Gap, Inc. Viacom, Inc., Class B (a) Consumer Staples -9.4% Archer-Daniels-Midland Co. General Mills, Inc. Kellogg Co. Kraft Foods, Inc. The Procter & Gamble Co. Energy - 8.9% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Noble Corp. Occidental Petroleum Corp. Financials - 13.7% ACE, Ltd. Ameriprise Financial, Inc. JPMorgan Chase & Co. PartnerRe, Ltd. State Street Corp. The Goldman Sachs Group, Inc. Unum Group Health Care - 14.5% Amgen, Inc. (a) Baxter International, Inc. Bristol-Myers Squibb Co. Cardinal Health, Inc. Covidien PLC Johnson & Johnson McKesson Corp. Pfizer, Inc. Industrials - 10.8% 3M Co. Bucyrus International, Inc. Flowserve Corp. Tyco International, Ltd. United Technologies Corp. Materials - 3.8% Praxair, Inc. Sealed Air Corp. Technology - 22.6% Agilent Technologies, Inc. (a) AVX Corp. BMC Software, Inc. (a) CA, Inc. Cisco Systems, Inc. (a) Hewlett-Packard Co. IBM Corp. Intel Corp. Microsoft Corp. Texas Instruments, Inc. Tyco Electronics, Ltd. Telecommunications - 2.1% CenturyTel, Inc. Total Common Stock (Cost $153,162,387) Total Investments - 99.0%(Cost $153,162,387)* Other Assets & Liabilities, Net - 1.0% NET ASSETS - 100.0% PLC Public Limited Company (a) Non-income producing security. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The Fund has a three-tier fair value hierarchy.The basis of the tiers is dependent upon the various "inputs" used to determine the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2010: Valuation Inputs Investments in Securities Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTSAND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. GOLDEN SMALL CAP CORE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2010 (unaudited) Shares Security Description Value Common Stock - 98.3% Consumer Discretionary - 16.9% Aeropostale, Inc. (a) Big Lots, Inc. (a) Carter's, Inc. (a) Gymboree Corp. (a) Sally Beauty Holdings, Inc. (a) Service Corp. International The Warnaco Group, Inc. (a) Tupperware Brands Corp. Wolverine World Wide, Inc. Consumer Staples - 3.0% Alberto-Culver Co. Del Monte Foods Co. Energy - 2.0% Oil States International, Inc. (a) Financials - 16.2% American Financial Group, Inc. AMERISAFE, Inc. (a) Aspen Insurance Holdings, Ltd. CNA Surety Corp. (a) Harleysville Group, Inc. Investment Technology Group, Inc. (a) Meadowbrook Insurance Group, Inc. ProAssurance Corp. (a) StanCorp Financial Group, Inc. World Acceptance Corp. (a) Health Care- 16.0% American Medical Systems Holdings, Inc. (a) Chemed Corp. Emergency Medical Services Corp. (a) Endo Pharmaceuticals Holdings, Inc. (a) Healthspring, Inc. (a) Kindred Healthcare, Inc. (a) Mednax, Inc. (a) Owens & Minor, Inc. Par Pharmaceutical Cos., Inc. (a) Techne Corp. Industrials - 15.0% Chart Industries, Inc. (a) Consolidated Graphics, Inc. (a) Crane Co. Deluxe Corp. DynCorp International, Inc., Class A (a) EMCOR Group, Inc. (a) EnerSys (a) GrafTech International, Ltd. (a) SYKES Enterprises, Inc. (a) Valmont Industries, Inc. Materials - 4.2% Koppers Holdings, Inc. Pactiv Corp. (a) Rock-Tenn Co., Class A Technology - 21.8% Acxiom Corp. (a) Arris Group, Inc. (a) CACI International, Inc., Class A (a) Emulex Corp. (a) j2 Global Communications, Inc. (a) Netscout Systems, Inc. (a) QLogic Corp. (a) S1 Corp. (a) Silicon Laboratories, Inc. (a) Skyworks Solutions, Inc. (a) Tech Data Corp. (a) Tekelec (a) TIBCO Software, Inc. (a) Telecommunications - 1.9% Syniverse Holdings, Inc. (a) Utilities - 1.3% Atmos Energy Corp. Total Common Stock (Cost $98,401,093) Total Investments - 98.3%(Cost $98,401,093)* Other Assets & Liabilities, Net - 1.7% NET ASSETS - 100.0% (a) Non-income producing security. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The Fund has a three-tier fair value hierarchy.The basis of the tiers is dependent upon the various "inputs" used to determine the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2010: Valuation Inputs Investments in Securities Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTSAND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: April 30, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: April 30, 2010 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: April 30, 2010
